TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



________________________________________________________________________
Exhibit 10.4


TERMINAL SERVICES AGREEMENT
by and between
PHILLIPS 66 PARTNERS HOLDINGS LLC
and
PHILLIPS 66 COMPANY
for
Rail Rack Terminal in Ferndale, Washington


________________________________________________________________________



1



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

TABLE OF CONTENTS
ARTICLE I.
DEFINED TERMS    4

Section 1.01
Defined Terms    4

Section 1.02
Other Defined Terms    6

Section 1.03
Terms Generally    6

ARTICLE II.
TERM AND TERMINATION    7

Section 2.01
Term    7

Section 2.02
Termination Following a Force Majeure Event    7

Section 2.03
Special Termination by Company    7

ARTICLE III.
SERVICES    7

Section 3.01
Unloading and Delivery of Crude Oil    7

Section 3.05
Scheduling and Nomination    8

ARTICLE IV.
CHARGES    8

Section 4.01
Monthly Fee    8

Section 4.02
Partial Period Proration    8

Section 4.03
Special Reduction of Fee    9

Section 4.04
Recovery of Certain Costs    9

Section 4.05
Adjustments    10

ARTICLE V.
CRUDE OIL QUALITY    10

Section 5.01
Verification by Holdings    10

Section 5.02
Sampling by Company    10

Section 5.03
Non-Conforming Crude Oil    10

ARTICLE VI.
OTHER SERVICES    11

Section 6.01
Laboratory Fees and Services    11

Section 6.02
Additional Services    11

ARTICLE VII.
TERMINAL ACCESS    11

ARTICLE VIII.
MONTHLY STATEMENT; PAYMENT; LIENS    12

Section 8.01
Monthly Statement    12

Section 8.02
Payment    12

Section 8.03
Liens    12


i

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

ARTICLE IX.
TITLE; CUSTODY    12

Section 9.01
Title    12

Section 9.02
Custody    12

ARTICLE X.
VOLUME AND QUALITY DETERMINATIONS    13

Section 10.01
Volume Determinations - General    13

Section 10.02
Terminal Volumes    13

Section 10.03
Quality Determination    13

ARTICLE XI.
INSURANCE    14

Section 11.01
Insurance    14

ARTICLE XII.
TAXES    14

Section 12.01
Taxes    14

ARTICLE XIII.
HEALTH, SAFETY AND ENVIRONMENT    14

Section 13.01
Spills; Environmental Pollution    14

Section 13.02
Inspection    15

Section 13.03
Incident Notification    15

ARTICLE XIV.
FORCE MAJEURE    16

Section 14.01
Suspension during Force Majeure Events    16

Section 14.02
Obligation to Remedy Force Majeure Events    16

Section 14.03
Strikes and Lockouts    16

Section 14.04
Action in Emergencies    16

ARTICLE XV.
NOTICES    16

Section 15.01
Notices    16

Section 15.02
Effective upon Receipt    17

ARTICLE XVI.
APPLICABLE LAW    17

Section 16.01
Applicable Law    17

ARTICLE XVII.
LIMITATION OF LIABILITY    17

Section 17.01
No Liability for Consequential Damages    17

Section 17.02
Limitation of Liability    17

ARTICLE XVIII.
DEFAULT    18

Section 18.01
Default    18


ii



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 18.02
Non-Exclusive Remedies    18

Section 18.03
Right to Terminate    18

ARTICLE XIX.
PUBLIC USE    18

Section 19.01
Public Use    18

ARTICLE XX.
CONFIDENTIALITY    18

Section 20.01
Confidentiality    18

ARTICLE XXI.
MISCELLANEOUS    19

Section 21.01
Disputes between the Parties    19

Section 21.02
Assignment    19

Section 21.03
Partnership Change in Control    19

Section 21.04
No Third-Party Rights    20

Section 21.05
Compliance with Laws    20

Section 21.06
Severability    20

Section 21.07
Non-Waiver    20

Section 21.08
Entire Agreement    20

Section 21.09
Amendments    20

Section 21.10
Survival    20

Section 21.11
Counterparts; Multiple Originals    20

Section 21.12
Exhibits    21

Section 21.13
Table of Contents; Headings; Subheadings    21

Section 21.14
Construction    21

Section 21.15
Business Practices    21

Section 21.16
Right of First Offer    21

Section 21.17
Effect of Company Restructuring    21



Exhibit A – Dispute Resolution Procedures



iii



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

TERMINAL SERVICES AGREEMENT
(FERNDALE)
THIS TERMINAL SERVICES AGREEMENT is made and entered into as of the Effective
Date by and between PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”) and PHILLIPS 66 COMPANY, a Delaware corporation
(“Company”).
Recitals
WHEREAS, Holdings owns a terminal in Ferndale, Washington consisting of a two
track, rail car receiving facility which is suitable for unloading crude oil and
delivering it into tankage at the adjacent Ferndale Refinery (the “Terminal”);
WHEREAS, Company intends to deliver crude oil to the Terminal via rail car and
desires to have such crude oil unloaded and redelivered into a pipeline for
onward delivery to the Ferndale Refinery, and Holdings desires to provide such
services for Company, all upon the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Holdings
and Company agree as follows:
Article I.    Defined Terms
Section 1.01    Defined Terms. The following definitions shall for all purposes
apply to the capitalized terms used in this Agreement:
(a)
“Agreement” means this Terminal Services Agreement, together with all exhibits
attached hereto, as the same may be extended, supplemented or restated from time
to time in accordance with the provisions hereof.

(b)
“Barrel” means 42 Gallons.

(c)
“Business Day” means any Day except for Saturday, Sunday or an official holiday
in the State of Texas.

(d)
“Capacity” means the aggregate design capacity of the Terminal which is 30,000
Barrels per Day (measured on a Monthly average basis).

(e)
“Claims” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages, including interest, penalties, reasonable
attorneys’ fees, disbursements and costs of investigations, deficiencies,
levies, duties and imposts.


1

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(f)
“Company” has the meaning set forth in the introductory paragraph.

(g)
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

(h)
“Crude Oil” means any grade or grades of crude petroleum or condensate that is
the direct liquid product of oil or gas wells.

(i)
“Day” means the period of time commencing at 0000 hours on one calendar day and
running until, but not including, 0000 hours on the next calendar day, according
to local time in Houston, Texas.

(j)
“Effective Date” means December 1, 2014.

(k)
“Ferndale Refinery” means the refinery facility owned by Phillips 66 Company in
Ferndale, Washington located adjacent to the Terminal.

(l)
“Force Majeure” means: (i) acts of God, fires, floods or storms; (ii) compliance
with orders of courts or Governmental Authorities; (iii) explosions, wars,
terrorist acts or riots; (iv) inability to obtain or unavoidable delays in
obtaining material or equipment; (v) accidental disruption of service; (vi)
events or circumstances similar to the foregoing (including inability to obtain
or unavoidable delays in obtaining material or equipment and disruption of
service provided by third parties) that prevent a Party’s ability to perform its
obligations under this Agreement, to the extent that such events or
circumstances are beyond the Party’s reasonable control and could not have been
prevented by the Party’s due diligence; (vii) strikes, lockouts or other
industrial disturbances; and (viii) breakdown of refinery facilities, machinery,
storage tanks or pipelines irrespective of the cause thereof.

(m)
“Gallon” means a United States gallon of two hundred thirty-one cubic inches of
liquid at 60º Fahrenheit, and at the equivalent vapor pressure of the liquid.

(n)
“Governmental Authority” means any government, any governmental administration,
agency, instrumentality or other instrumentality or other political subdivision
thereof or any court, commission or other governmental authority of competent
jurisdiction.

(o)
“Holdings” has the meaning set forth in the introductory paragraph.

(p)
“Holdings Affiliated Parties” means Holdings, Phillips 66 Partners LP and its
and their respective contractors, directors, officers, employees and agents.

(q)
“IIC” means a mutually acceptable independent inspection company.


2



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(r)
“Initial Term” has the meaning set forth in Section 2.01.

(s)
“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees, and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or interpretations of any of the foregoing by any Governmental Authority
having jurisdiction over the matter in question and binding on a given Person,
whether in effect as of the date hereof or thereafter and, in each case, as
amended.

(t)
“Month” or “Monthly” means a calendar month commencing at 0000 hours on the
first Day thereof and running until, but not including, 0000 hours on the first
Day of the following calendar month, according to local time in Houston, Texas.

(u)
“Monthly Fee” shall mean the fee described in Section 4.01.

(v)
“Nomination” has the meaning set forth in Section 3.05(c).

(w)
“Non-Conforming Crude Oil” means any Crude Oil that fails to meet specifications
established by Holdings for delivery of that Crude Oil to the Ferndale Refinery.

(x)
“Normal Business Hours” means the period of time commencing at 0800 hours on one
Day and running until 1700 hours on the same Day, according to local time in
Houston, Texas.

(y)
“Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

(z)
“Parties” means Holdings and Company, collectively.

(aa)
“Partnership Change in Control” means Phillips 66 ceases to Control the general
partner of Phillips 66 Partners LP by virtue of any affiliate of Phillips 66
being removed as the general partner of Phillips 66 Partners LP under the terms
of the limited partnership agreement of Phillips 66 Partners LP.

(ab)
“Party” means Holdings or Company, individually.

(ac)
“Person” means, without limitation, an individual, corporation (including a
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority, and shall include any successor (by
merger or otherwise) of such entity.


3



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(ad)
“PPI-FG” has the meaning set forth in Section 4.05.

(ae)
“Regular Terminal Operating Hours” means 24 hours per Day, 7 Days per week.

(af)
“Renewal Term” has the meaning set forth in Section 2.01.

(ag)
“Taxes” means any income, sales, use, excise, transfer, and similar taxes, fees
and charges (including ad valorem taxes), including any interest or penalties
attributable thereto, imposed by any Governmental Authority. Other Defined
Terms. Other terms may be defined elsewhere in this Agreement, and, unless
otherwise indicated, shall have such meanings throughout this Agreement.

Section 1.02    Terms Generally. The definitions in this Agreement shall apply
equally to both singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references to
Articles, Sections and Exhibits shall be deemed to be references to Articles and
Sections of, and Exhibits to, this Agreement unless the context requires
otherwise.
Article II. Term and Termination
Section 2.01    Term. This Agreement shall have a primary term commencing on the
Effective Date and continuing for ten (10) years (the “Initial Term”), and may
be renewed by Company for up to two successive, five-year renewal terms (each a
“Renewal Term”) at Company’s sole option, upon at least 180 Days’ written Notice
from Company to Holdings prior to the end of the Initial Term or first Renewal
Term, as applicable. The Initial Term, together with any Renewal Terms shall be
referred to in this Agreement as the “Term.”
Section 2.02    Termination Following a Force Majeure Event. If a Force Majeure
event prevents either Holdings or Company from performing its respective
obligations under this Agreement for a period of more than 12 consecutive
Months, this Agreement may be terminated by either Party at any time after the
expiration of such 12-Month period upon at least 30 Days’ Notice to the other
Party.
Section 2.03    Special Termination by Company. If (a) operations at the
Ferndale Refinery are totally or partially suspended for a period of at least 12
consecutive Months, the Parties will negotiate in good faith to agree upon a
reduction in the applicable Monthly Fee to reflect such suspension of
operations. If the Parties are unable to agree to an appropriate reduction of
the applicable Monthly Fee, then after a public announcement of such suspension
has been made, Company may provide written Notice to Holdings of its intent to
terminate this Agreement and this Agreement will terminate 12 Months following
the date such Notice is

4



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

received by Holdings. In the event of a public announcement, prior to the
expiration of such 12-month period, of an intent to resume operations at the
Ferndale Refinery, then such Notice shall be deemed revoked and this Agreement
shall continue unmodified in full force and effect as if such Notice had never
been delivered.
Article III. Services
Section 3.01    Unloading and Delivery of Crude Oil. Holdings, or Holdings’
designee, shall use commercially reasonable efforts to unload Crude Oil from the
rail cars received at the Terminal and deliver such Crude Oil into a pipeline
for redelivery into tankage at the Ferndale Refinery. The minimum level of
service to be provided to Company shall be the Capacity of the Terminal.
However, Holdings shall not be responsible when movements, delays or disruptions
involving the railroad affect its ability to provide service to Company.
Holdings, in its sole discretion, may accept for delivery volumes of Crude Oil
in excess of the Capacity, provided that acceptance for delivery of any such
excess volumes will be subject to availability of capacity at the Terminal, as
determined by Holdings. Company shall not (and shall cause any applicable
Company designee delivering Crude Oil by rail to the Terminal on Company’s
behalf to not) deliver to the Terminal any Crude Oil on any rail car if such
rail car is damaged, in disrepair, or otherwise cannot be unloaded consistent
with customary and prudent industry practice and/or past practice.
Section 3.02    Company shall provide any documentation reasonably required by
Holdings to authorize unloading and delivery of the Crude Oil on behalf of
Company at the Terminal. Upon delivery to the Ferndale Refinery, Holdings shall
have no further responsibility for any Claims arising out of possession or use
of such Crude Oil.


Section 3.03    Company shall have the exclusive right to deliver to and unload
at the Terminal Crude Oil in an amount of volume not to exceed the safe
operating capacity of the Terminal as determined by Holdings, taking into
account such factors as (i) unloading rates (ii) time to react to a potential
overflow of deliveries into the Ferndale Refinery, and (iii) other operating
conditions.


Section 3.04    Holdings shall maintain the Terminal in proper operating
condition and in a manner that maintains the Capacity of the Terminal, to the
extent commercially reasonable. At all times during the Term of this Agreement,
Holdings and Company shall use commercially reasonable efforts to work together
to coordinate maintenance and other activities to minimize potential and adverse
effects to the Terminal and Ferndale Refinery. In the event any portion of the
safe working capacity of the Terminal is not available for a period exceeding
thirty (30) consecutive Days, then following such 30-Day period, the Monthly Fee
shall be proportionately reduced to reflect the amount of working capacity that

5



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

is not available for unloading at the Terminal. If and to the extent all or any
portion of such working capacity again becomes available for use at the
Terminal, the Monthly Fee shall be immediately increased to reflect the resumed
working capacity availability.


Section 3.05    Scheduling and Nomination.
(a)
Scheduling and nomination of all deliveries, receipts, handling and throughput
of Crude Oil hereunder shall be made in accordance with the terms of that
certain Operational Services Agreement, dated effective July 26, 2013, as
amended from time to time, by and among Holdings, a subsidiary of Company, and
the other parties thereto.

(b)
All rail cars delivered to the Terminal must meet Holdings’ current
specifications for unit trains for receipt of product at the Terminal, which
such specifications have been provided to Company.

Article IV. Charges
Section 4.01    Monthly Fee. Beginning on the Effective Date, Company shall pay
Holdings a monthly fee (“Monthly Fee”) equal to (i) a $** per Barrel fee
multiplied by (ii) the Capacity of the Terminal. If, during any Month, the
aggregate amount of Crude Oil actually unloaded at the Terminal exceeds the
Capacity, the Monthly Fee shall be increased by an amount equal to a fee of $**
on each Barrel above Capacity in that Month.
Section 4.02    Partial Period Proration. If the Effective Date is any Day other
than the first Day of a Month, or if this Agreement is terminated on any Day
other than the last Day of a Month, then any quantity based on a Monthly
determination will be prorated by a fraction, the numerator of which is the
number of Days in that part of the Month beginning on the Effective Date or
ending on the date of such termination, as the case may be, and the denominator
of which is the number of Days in the Month.
Section 4.03    Special Reduction of Fee. If Holdings’ use of all or part of the
Terminal for the unloading and delivery of Crude Oil is restrained, enjoined,
restricted or terminated by (a) any Governmental Authority, (b) right of eminent
domain or (c) the owner of leased land, Holdings, upon being notified of such
restraint, enjoinder, restriction or termination, shall notify Company and the
applicable Monthly Fee shall be reduced to the extent that Holdings’ use of the
Terminal is so restrained, enjoined, restricted or terminated.
Section 4.04    Recovery of Certain Costs.
(a)
If Holdings agrees to make any expenditures at Company’s request, Company will
reimburse Holdings for such expenditures or, at Holdings’ option and if the
Parties agree, the applicable Monthly Fee will be increased, or additional fees


6



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

shall be added, or an alternate mechanism shall be adopted to allow Holdings to
recover such expenditures over time from Company or another entity.
(b)
If new Laws require Holdings to make substantial and unanticipated expenditures
in connection with the services Holdings provides to Company under this
Agreement, Holdings shall use commercially reasonable efforts to attempt to
secure a waiver, exception or extension for the time of compliance with the new
Law in an effort to secure continued operation under existing applicable Laws
during the Term of this Agreement. If Holdings is unable to secure a waiver,
exception or extension for continued operation using commercially reasonable
efforts, then Holdings will find the a commercially reasonable manner to conform
to the new Laws and give Company commercially reasonable advance notice of any
planned expenditures necessary for compliance. Company will reimburse Holdings
for Company’s proportionate share of the costs of complying with such Laws, or
at Holdings’ option and if the Parties agree, relevant periodic or unit charges
will be increased or an alternate mechanism shall be adopted to allow Holdings
to recover the amount paid for such costs over time from Company or another
entity.

(c)
If new or increased property taxes result in material additional costs to
Holdings, the Monthly Fee shall be adjusted, or additional fees shall be added
to allow Holdings to recover such costs.

Section 4.05    Adjustments.
(a)
As of January 1, 2016, and as of January 1 of each year thereafter while this
Agreement is in effect, Holdings may adjust the then-current per Barrel fees
used to calculate the Monthly Fee pursuant to Section 4.04(b) below.

(b)
Holdings may adjust the applicable fee annually by a percentage equal to the
greater of zero and the positive change in the Producer Price Index for Finished
Goods (Series ID WPUSOP3000) (the “PPI-FG”), as reported during the Month of
October immediately before the effective date of the adjustment, with respect to
the 12-Month period ending at the end of the Month of September immediately
preceding such publication, provided that if, with respect to any such 12-Month
period or periods, the PPI-FG has decreased, Holdings may subsequently increase
the applicable fee to the extent that the percentage change in the PPI-FG since
the most recent previous increase in such fees is greater than the aggregate
amount of the cumulative decreases in the PPI-FG during the intervening period
or periods.


7



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Article V. Crude Oil Quality
Section 5.01    Verification by Holdings. The quality of any Crude Oil tendered
for Company’s account hereunder shall be verified by an IIC analysis indicating
that such Crude Oil so tendered meets Holdings’ and Ferndale Refinery’s minimum
Crude Oil specifications. Company shall provide Holdings with a copy of each
such analysis. All costs for each such analysis shall be borne by Company.
Holdings shall have the right to sample any Crude Oil tendered to Holdings for
Company’s account hereunder for the purpose of confirming the accuracy of the
analysis. The costs of such confirmation shall be borne by Holdings. Holdings
retains the right to inspect any Crude Oil tendered for delivery by rail to the
Terminal and to reject any Non-Conforming Crude Oil.
Section 5.02    Sampling by Company. Company may, at its sole cost and expense,
sample its Crude Oil unloaded at the Terminal to satisfy itself that the minimum
Crude Oil specifications are maintained. If any such Company sample indicates
the presence of any Crude Oil that does not meet or exceed Holdings’ minimum
specifications for such Crude Oil in effect on the date of such sample, Company
shall immediately notify Holdings by telephone and Company shall confirm such
notification in writing by telecopy Notice. If Company does not so notify
Holdings, Holdings’ Crude Oil sample analysis shall be deemed to be conclusive
and binding upon both Parties.
Section 5.03    Non-Conforming Crude Oil.
(a)
Company agrees not to deliver, or cause to be delivered, any Non-Conforming
Crude Oil, into the Terminal.

(b)
Company shall be liable for all commercially reasonable costs and losses in
curing, removing, or recovering any Non-Conforming Crude Oil, and for all
damages and injuries to the Terminal facilities and equipment resulting from
such Non-Conforming Crude Oil, except to the extent that such non-conformity is
due to the negligence or willful misconduct of Holdings. Holdings, at its sole
discretion, may attempt to blend the Non-Conforming Crude Oil, remove and
dispose of the Non-Conforming Crude Oil, and, except to the extent that such
non-conformity is due to the negligence or willful misconduct of Holdings,
Company shall reimburse Holdings for all reasonable costs associated therewith.
Except to the extent that a non-conformity is due to the negligence or willful
misconduct of Holdings, if Company’s Non-Conforming Crude Oil cause any
contamination, dilution or other damages to Holdings, Company agrees to release,
indemnify, defend and hold the Holdings Affiliated Parties harmless from and
against any Claims incurred by, or charged against any of the Holdings


8



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Affiliated Parties, as a result of such event and shall be responsible for all
costs and liabilities associated with or incurred as a result of such event.
Article VI. Other Services
Section 6.01    Laboratory Fees and Services.
(a)
If Holdings provides sampling, testing and/or other laboratory services
requested by Company for Crude Oil delivered to the Ferndale Refinery via the
Terminal, Holdings shall charge for each sampling and testing procedure
performed as set forth in Holdings’ “Schedule of Rates for Laboratory Services”
then in effect. If Holdings contracts with another Person to perform laboratory
services, all fees for such services shall be billed to Company at Holdings’
cost.

(b)
Holdings’ liability for sampling and testing services is limited to the charge
for the service provided.

Section 6.02    Additional Services. For any service or function that is not
specifically provided for in this Agreement, requested by Company and agreed to
by Holdings, there may be a charge or fee in an amount as agreed upon by the
Parties in writing.
Article VII. Terminal Access
Section 7.01    Terminal Access. Terminal access by Company or its
representatives shall be during Regular Terminal Operating Hours. As a condition
to being granted access to a Terminal, Company shall require all contractors and
representatives designated by it to deliver, receive, sample or inspect
Company’s Crude Oil at such Terminal or to provide any other service for
Company, to sign and comply with a terminal access agreement in such form as
Holdings may reasonably specify from time to time. Further, Company shall cause
all such designated contractors and representatives to comply with all
applicable Terminal rules and regulations and Holdings shall make copies of such
rules and regulations available to Company and its designated contractors and
representatives at the Terminal.
Article VIII. Monthly Statement; Payment; Liens
Section 8.01    Monthly Statement. Promptly after the end of each Month,
Holdings shall provide Company with a statement showing the Monthly Fee
applicable to the previous Month.
Section 8.02    Payment.
(a)
Payment of the amount(s) identified on each Monthly statement shall be due,
without discount, on the later of (i) two Business Days after such Monthly
statement is received, or (ii) the 22nd Day of the Month in which such Monthly


9



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

statement is received, provided that if such Day is not a Business Day, then
such payment shall be due, without interest, on the next Business Day. Payments
not paid by the due date shall bear interest at the rate of the lesser of 1.5%
per Month or the maximum rate allowed by Law for each Month or portion of a
Month thereafter during which such amount remains unpaid.
(b)
All payments shall be made to Holdings by automated clearing house to an account
specified by Holdings from time to time, provided that as long as Holdings is an
affiliate of Company, Holdings and Company may settle Company’s financial
obligations to Holdings through Company’s normal interaffiliate settlement
processes. Any bank charges incurred by Company in remitting funds by automated
clearing house shall be for Company’s account. Acceptance by Holdings of any
payment from Company for any charge or service after termination or expiration
of this Agreement shall not be deemed a renewal of this Agreement or a waiver by
Holdings of any default by Company hereunder.

(c)
If Company reasonably disputes any Monthly statement, in whole or in part,
Company shall promptly notify Holdings in writing of the dispute and shall pay
the undisputed portion according to the terms of this Section 8.02, and shall
promptly seek to resolve the dispute including, if necessary, by arbitration as
provided in Section 21.01. An arbitral panel may award reasonable interest on
any unpaid amount determined to have been due to Holdings but withheld in good
faith.

Section 8.03    Liens. Company hereby grants to Holdings an irrevocable (a)
warehouseman’s lien on all of Company’s Crude Oil received at the Terminal and
(b) power of attorney to dispose of such Crude Oil at fair market value to the
extent of all amounts owed to Holdings by Company hereunder.
Article IX. Title; Custody
Section 9.01    Title. Title to all of Company’s Crude Oil received, handled,
unloaded and delivered by Holdings at the Terminal shall remain at all times in
Company’s name.
Section 9.02    Custody. Custody of all Crude Oil received by Holdings hereunder
from a rail car shall pass from such rail car to Holdings when such Crude Oil
passes the flange connection between such rail car and the Terminal. Custody of
all Crude Oil delivered to the Ferndale Refinery for Company hereunder shall
pass from Holdings to Company when such Crude Oil passes through the flange
connection between the Terminal and the Ferndale Refinery.
Article X. Volume and Quality Determinations

10



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 10.01    Volume Determinations - General.
(a)
All measurements, volume corrections and calibrations will be made in accordance
with the most recent edition of the American Petroleum Institute’s Manual of
Petroleum Measurement Standards.

(b)
All volume determinations shall be adjusted to a temperature of 60° Fahrenheit
and a pressure of one standard atmosphere (14.7 PSIA) per the most recent
edition of the American Petroleum Institute’s Manual of Petroleum Measurement
Standards, Chapter 11 (viz., Table 6B, 6C, etc., whichever table is relevant to
the Crude Oil being measured).

Section 10.02    Terminal Volumes
(a)
All Crude Oil unloaded at the Terminal and delivered to the Ferndale Refinery
will be determined by independent inspector IIC tank gauge measurements at the
Ferndale Refinery.

(b)
A Company representative may witness testing, calibration of equipment, and
gauging of Crude Oil delivered to the Ferndale Refinery via the Terminal, at
Company’s expense. In the absence of a Company representative, Holdings’
measurements shall be deemed to be accurate.

Section 10.03    Quality Determination. Quality determination of all Crude Oil
unloaded shall be based on a qualified laboratory’s analyses performed on
representative sample obtained by the flow-proportional in-line sampler that
performs according to API MPMS 8.2. If the flow-proportional in-line sampler is
not available or if it malfunctions, Holdings and Company shall agree on
alternate custody transfer samples sources.
Article XI. Insurance
Section 11.01    Insurance. Property insurance covering loss or damage to
Company’s Crude Oil, if any, that may be desired by Company, shall be carried by
Company at Company’s expense. Should Company elect to carry such insurance, then
each policy of insurance shall be endorsed to provide a waiver of subrogation
rights in favor of the Holdings Affiliated Parties. Notwithstanding anything in
this Agreement to the contrary, Holdings shall not be liable to Company for
Crude Oil losses or shortages for which Company is compensated by its insurer.
Article XII. Taxes
Section 12.01    Taxes. Company shall be responsible for and shall pay all
applicable sales Taxes and similar Taxes (other than Washington Business &
Occupation tax to be paid by

11



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Holdings) on goods and services provided hereunder and any other Taxes now or
hereafter imposed by any Governmental Authority in respect of or measured by
Crude Oil handled hereunder or the manufacture, receipt, unloading, delivery or
inspection thereof, and Company agrees to promptly reimburse Holdings for any
such Taxes Holdings is legally required to pay, upon receipt of invoice
therefor. Each Party is responsible for all Taxes in respect of its own real and
personal property.
Article XIII. Health, Safety and Environment
Section 13.01    Spills; Environmental Pollution.
(a)
In the event of any Crude Oil spill or other environmentally polluting discharge
caused by Holdings’ operation of the Terminal, any clean-up associated with any
such spill or discharge and any liability resulting from such spill or
discharge, shall be the responsibility of Holdings, except to the extent such
spill or discharge is caused by Company or its affiliates other than Holdings.

(b)
In the event and to the extent of any Crude Oil spill or other environmentally
polluting discharge caused by Company or its affiliates other than Holdings
receiving Crude Oil on Company’s behalf, at its request or for its benefit,
Holdings is authorized to commence containment or clean-up operations as deemed
appropriate or necessary by Holdings or as required by any Governmental
Authority, and Holdings shall notify Company of such operations as soon as
practicable. All liability and reasonable costs of containment or clean-up shall
be borne by Company except that, in the event a spill or discharge is caused by
the joint negligence of both Holdings and Company, liability and costs of
containment or clean-up shall be borne jointly by Holdings and Company in
proportion to each Party’s respective negligence.

(c)
For purposes of this Section 13.01, the negligence of a third party rail car
owner or rail car operator, delivering Crude Oil on Company’s behalf, at its
request or for its benefit, shall be attributed to Company.

(d)
The Parties shall cooperate for the purpose of obtaining reimbursement if a
third party is legally responsible for costs or expenses initially borne by
Holdings or Company; provided, however, that Company shall be responsible and
agrees to replace or repair, at its own expense (or to reimburse Holdings for
Holding’s costs to replace or repair), any part of the Terminal that is
destroyed or damaged through any negligence or willful misconduct of Company,
any Company designee or contractor (acting in such capacity), or any of their
respective agents or employees.


12



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 13.02    Inspection. During Regular Terminal Operating Hours, Company
may: (a) inspect the Terminal, including health, safety, and environmental
audits by inspector(s) chosen by Company; (b) audit Holdings’ health, safety,
environmental, and operational records relating to the performance of this
Agreement and otherwise observe such performance, and (c) subject to the
provisions of Article VII, enter upon the Terminal property for any of the
foregoing purposes. For clarity, none of the rights identified in this Section
13.02 shall be exercised by Company in such manner as to substantially interfere
with or diminish Holdings’ complete control and responsibility for the operation
of the Terminal.
Section 13.03    Incident Notification. Both Parties undertake to notify the
other as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other’s
employees, agents, contractors, sub-contractors or their equipment, or Company’s
Crude Oil at the Terminal and to provide reasonable assistance in investigating
the circumstances of the accident, spill or incident. Notices required by this
Section 13.03 shall be delivered in person, by telephone or by email:


If to Holdings:


Phillips 66 Holdings LLC            
3010 Briarpark Drive                
Houston, TX 77042                
Attn: Manny Cortez                
Central Division Pipeline Manager        
Phone: 918-977-4196        
E-mail: manuel.cortez@p66.com


If to Company:
Ferndale Refinery
HSE Manager
3801 Unick Rd
Ferndale, WA 98248
(360) 384-8323 (for incidents or emergencies within the Terminal fence line)
1-800-231-2551 (for incidents or emergencies involving a railcar outside the
Terminal fence line)


When an accident, spill or incident involving Company’s Crude Oil requires a
report to be submitted to a Governmental Authority, this notification shall be
made as soon as reasonably practical in compliance with applicable Law, and a
copy of the required report shall be delivered to Company at
IncidentFollowup@P66.com. Either Party may change its contact information upon
Notice to the other in accordance with this Section 13.03 and Section 15.01.

13



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Article XIV. Force Majeure
Section 14.01    Suspension during Force Majeure Events. As soon as possible
upon the occurrence of a Force Majeure, a Party affected by a Force Majeure
event shall provide the other Party with written notice of the occurrence of
such Force Majeure event. Subject to Section 2.02, each Party’s obligations
(other than an obligation to pay any amounts due to the other Party which shall
not be suspended under this Section 14.01) shall be temporarily suspended during
the occurrence of, and for the entire duration of, a Force Majeure event to the
extent that such an event prevents Holdings from performing its obligations
under this Agreement. Each Party’s obligations (other than an obligation to pay
any amounts due to the other Party which shall not be suspended under this
Section 14.01) shall be temporarily suspended beginning 20 Days after the
commencement of, and for the entire remaining duration of, a Force Majeure event
to the extent that such event prevents Company from performing its obligations
under this Agreement. For clarity, the Monthly Fee shall not accrue while each
Party’s obligations are suspended. At the conclusion of the Force Majeure event,
the Monthly Fee applicable to the Month in which the suspension due to the Force
Majeure event remained in effect shall be ratably reduced to reflect such
suspension.
Section 14.02    Obligation to Remedy Force Majeure Events. A Party affected by
a Force Majeure event shall take commercially reasonable steps to remedy such
situation so that it may resume the full performance of its obligations under
this Agreement within a reasonable period of time.
Section 14.03    Strikes and Lockouts. The settlement of strikes, lockouts and
other labor disturbances shall be entirely within the discretion of the affected
Party and the requirement to remedy a Force Majeure event within a reasonable
period of time shall not require the settlement of strikes or lockouts by
acceding to the demands of an opposing Person when such course is inadvisable in
the discretion of the Party having the difficulty.
Section 14.04    Action in Emergencies. Holdings may temporarily suspend
performance of the services to prevent injuries to persons, damage to property
or harm to the environment.
Article XV. Notices
Section 15.01    Notices. Unless otherwise specifically provided in this
Agreement, all Notices between the Parties given under or in relation to this
Agreement shall be made in writing and shall be deemed to have been properly
given if: (i) personally delivered (with written confirmation of receipt); or
(ii) delivered by a recognized overnight delivery service (delivery fees
prepaid), in either case to the appropriate address set forth below:

14



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

If to Holdings:


Phillips 66 Holdings LLC
c/o Phillips 66 Pipeline LLC
3010 Briarpark Dr.
Houston, TX 77042
Attn: President
Copy to General Counsel


If to Company:
Phillips 66 Company
3010 Briarpark Dr.
Houston, TX 77042
Attn: General Counsel







Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 15.01.
Section 15.02    Effective upon Receipt. Any Notice given in the manner set
forth in Section 15.01 shall be effective upon actual receipt if received during
Normal Business Hours, or at the beginning of the recipient’s next Business Day
if not received during Normal Business Hours.
Article XVI. Applicable Law
Section 16.01    Applicable Law. Regardless of the place of contracting, the
place of performance or otherwise, this Agreement and all amendments,
modifications, alterations or supplements to it, shall be governed and
interpreted in accordance with the laws of the state of Texas, without regard to
the principles of conflicts of law or any other principle that might apply the
law of another jurisdiction.
Article XVII. Limitation of Liability
Section 17.01    No Liability for Consequential Damages. In no event shall
either Party be liable to the other Party for, and no arbitral panel is
authorized to award, any punitive, special, indirect or consequential damages of
any kind or character resulting from or arising out of this Agreement,
including, without limitation, loss of profits or business interruption, however
they may be caused.
Section 17.02    Limitation of Liability. Notwithstanding anything to the
contrary in this Agreement, Holdings shall in no event be liable for loss of, or
damage to, any Crude Oil of Company except to the extent caused by Holdings’
negligence or willful misconduct, or the negligence or willful misconduct of
Holdings’ employees, agents, contractors or subcontractors, in the safekeeping
and handling of any Crude Oil of Company. In no event shall Holdings be liable
for more than the replacement of lost or damaged Crude Oil or, at its option,
payment of the replacement cost of any lost or damaged Crude Oil. Each Party
shall be discharged from any and all liability with respect to services
performed and any

15



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

loss or damage Claims arising out of this Agreement unless suit or action is
commenced with respect to such services, loss or Claim within two (2) years
after the applicable cause of action arises.
Article XVIII. Default
Section 18.01    Default. Subject to Section 21.03, should either Party default
in the prompt performance and observance of any of the terms and conditions of
this Agreement, and should such default continue for thirty (30) Days or more
after Notice thereof by the non-defaulting Party to the defaulting Party, or
should either Party become insolvent, commence a case for liquidation or
reorganization under the United States Bankruptcy Code (or become the
involuntary subject of a case for liquidation or reorganization under the United
States Bankruptcy Code, if such case is not dismissed within thirty (30) Days),
be placed in the hands of a state or federal receiver or make an assignment for
the benefit of its creditors, then the other Party shall have the right, at its
option, to terminate this Agreement immediately upon Notice to the other Party.
Section 18.02    Non-Exclusive Remedies. Except as otherwise provided, but
subject to Article XX, the remedies of Holdings and Company provided in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies in favor of Holdings or Company, at Law or
equity.
Section 18.03    Right to Terminate. Subject to Section 21.01, in the event of a
default by Company, the Monthly Fee charges theretofore accrued shall, at the
option of Holdings, become immediately due and payable and Holdings shall also
have the right, at its option, to terminate this Agreement. In the event of a
default by Holdings, Company shall also have the right, at its option, to
terminate this Agreement and withdraw its Crude Oil from the Terminal, provided
Company has paid Holdings for any Monthly Fee charges that have accrued to the
date of such withdrawal.
Article XIX. Public Use
Section 19.01    Public Use. This Agreement is made as an accommodation to
Company. In no event shall Holdings’ services hereunder be deemed to be those of
a public utility or a common carrier. If any action is taken or threatened by
any Governmental Authority to declare Holdings’ services hereunder to be those
of a public utility or a common carrier, then, in that event, at the option of
Holdings and upon Company’s receipt of Holdings’ Notice, Holdings may
restructure and restate this Agreement or terminate this Agreement on the
effective date of such action as to any affected part of the Terminal or any
services.
Article XX. Confidentiality

16



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 20.01    Confidentiality. The Parties understand and agree that the
Monthly Fee charges are confidential as between the Parties. Each Party agrees
not to disclose such confidential information to any third Person. Each Party
may disclose confidential information to its advisors, consultants or
representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 20.01). In the event that the other Party does not obtain a
protective order or other remedy or does not waive compliance with this Section
20.01, the disclosing Party shall disclose only that portion of the confidential
information to which the compelling Person is legally entitled.
Article XXI. Miscellaneous
Section 21.01    Disputes between the Parties. Any dispute between the Parties
in connection with this Agreement shall be resolved by arbitration in accordance
with the procedures set forth in Exhibit A, provided that either Party may seek
a restraining order, temporary injunction, or other provisional relief in any
court with jurisdiction over the subject matter of the dispute and sitting in
Houston, Texas, if such Party in its sole judgment believes that such action is
necessary to avoid irreparable injury or to preserve the status quo ante.
Section 21.02    Assignment.
(a)
Neither Party may assign its rights or delegate its duties under this Agreement
without prior written consent of the other Party, except either Party may assign
this Agreement to any of its affiliates by providing Notice to the other Party,
and except:

(1)
If Company transfers the Ferndale Refinery, Company may assign all or a portion
of this Agreement to such transferee subject to the provisions of Section
21.02(b); and

(2)
Holdings may make collateral assignments of this Agreement to secure working
capital or other financing;

provided, however, that in no event shall Company be required to consent to
Holdings’ assignment of this Agreement to any Person that is engaged in the
business of refining and marketing petroleum products (or that directly or
indirectly Controls or is Controlled by a Person that is engaged in the business
of refining and marketing petroleum products) in the state of Washington.
(b)
Upon an assignment or partial assignment of this Agreement by either Party, the
assigned rights and obligations shall be novated into a new agreement with the


17



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

assignee, and such assignee shall be responsible for the performance of the
assigned obligations unless the non-assigning Party has reasonably determined
that the assignee is not financially or operationally capable of performing such
assigned obligations, in which case the assignor shall remain responsible for
the performance of such assigned obligations.
Section 21.03    Partnership Change in Control. Upon the occurrence of a
Partnership Change in Control, Holdings shall provide Company with Notice of
such Partnership Change in Control at least 60 Days prior to the effective date
thereof. Within 180 days following receipt of such Notice, Company may elect to
terminate this Agreement, effective no earlier than the effective date of such
Partnership Change in Control.
Section 21.04    No Third-Party Rights. Except as expressly provided, nothing in
this Agreement is intended to confer any rights, benefits or obligations to any
Person other than the Parties and their respective successors and assigns.
Section 21.05    Compliance with Laws. Each Party shall at all times comply with
all Laws as are applicable to its performance of this Agreement.
Section 21.06    Severability. If any provision of this Agreement or the
application thereof shall be found by any arbitral panel or court of competent
jurisdiction to be invalid, illegal or unenforceable to any extent and for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Parties. In any event, the remainder of this Agreement
and the application of such remainder shall not be affected thereby and shall be
enforced to the greatest extent permitted by Law.
Section 21.07    Non-Waiver. The failure of either Party to enforce any
provision, condition, covenant or requirement of this Agreement at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless the other Parties are so notified by such Party in writing.
Any waiver by a Party of a default by any other Party in the performance of any
provision, condition, covenant or requirement contained in this Agreement shall
not be deemed to be a waiver of such provision, condition, covenant or
requirement, nor shall any such waiver in any manner release such other Party
from the performance of any other provision, condition, covenant or requirement.
Section 21.08    Entire Agreement. This Agreement, together with all Exhibits
attached hereto, constitutes the entire Agreement between the Parties relating
to its subject matter and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, between
the Parties relating to the subject matter hereof, and there are no warranties,
representations or other agreements between the Parties

18



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

in connection with the subject matter hereof except as specifically set forth
in, or contemplated by, this Agreement.
Section 21.09    Amendments. This Agreement shall not be modified or amended, in
whole or in part, except by a written amendment signed by both Parties.
Section 21.10    Survival. Any indemnification granted hereunder by one Party to
the other Party or any provision hereof providing for any payment to any Party
that has accrued at time of expiration or termination shall survive the
expiration or termination of all or any part of this Agreement.
Section 21.11    Counterparts; Multiple Originals. This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on each of the Parties. Each of the Parties may sign any
number of copies of this Agreement. Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.
Section 21.12    Exhibits. The Exhibits identified in this Agreement are
incorporated in this Agreement and constitute a part of this Agreement. If there
is any conflict between this Agreement and any Exhibit, the provisions of the
Exhibit shall control.
Section 21.13    Table of Contents; Headings; Subheadings. The Table of Contents
and the headings and subheadings of this Agreement have been inserted only for
convenience to facilitate reference and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.
Section 21.14    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.
Section 21.15    Business Practices. Holdings shall use its best efforts to make
certain that all billings, reports, and financial settlements rendered to or
made with Company pursuant to this Agreement, or any revision of or amendments
to this Agreement, will properly reflect the facts about all activities and
transactions handled by authority of this Agreement and that the information
shown on such billings, reports and settlement documents may be relied upon by
Company as being complete and accurate in any further recording and reporting
made by Company for whatever purposes. Holdings shall notify Company if Holdings
discovers any errors in such billings, reports, or settlement documents.

19



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 21.16    Right of First Offer. Company may not enter into any agreement
with any Person other than Holdings with respect to rail unloading and delivery
services in connection with the Ferndale Refinery without allowing Holdings a
prior opportunity to offer to provide such services. When Company provides
Holdings notice of an opportunity to provide such services, Holdings must
respond to Company within a commercially reasonable time period to be designated
by Company or, if no time period is designated, within a commercially reasonable
time.
Section 21.17    Effect of Company Restructuring. If Company decides to
restructure its supply, refining or sales operations at the Ferndale Refinery in
such a way as could reasonably be expected to materially and adversely affect
the economics of Company’s performance of its obligations under this Agreement,
then the Parties will negotiate in good faith concerning a reduction in
Company’s commitment or an exchange of the Terminal (whichever is adversely
affected) for other assets not so affected.
[Signature pages follow.]



20



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

IN WITNESS WHEREOF, Holdings and Company have signed this Agreement as of the
Effective Date.


PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer



    




PHILLIPS 66 COMPANY
By:
/s/ T.G. Taylor
 
T.G. Taylor
 
President











Exhibit A
Arbitration Procedure
Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that
the arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision. Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof. The place of arbitration shall be
Houston, Texas.
Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:
(a)
All offers, conduct, views, opinions and statements made in the course of
negotiation or mediation by any of the Parties, their employees, agents,
experts, attorneys and representatives, and by any mediator, are confidential,
made for compromise and settlement, protected from disclosure under Federal and
State Rules of Evidence and Procedure, and inadmissible and not discoverable for
any purpose, including impeachment, in litigation or legal proceedings between
the Parties, and shall not be disclosed to any Person who is not an agent,
employee, expert or representative of the Parties, provided that evidence
otherwise discoverable or admissible is not excluded from discovery or admission
as a result of presentation or use in mediation.

(b)
Except to the extent that the Parties may agree upon selection of one or more
arbitrators, the Center for Public Resources shall select arbitrators from a
panel reviewed by the Parties. The Parties shall be entitled to exercise
peremptory strikes against one-third of the panel and may challenge other
candidates for lack of neutrality or lack of qualifications. Challenges shall be
resolved in accordance with Center for Public Resource rules.

(c)
The Parties shall have at least twenty (20) Days following the close of hearing
within which to submit a brief (not to exceed eighteen (18) pages in length) and
ten (10) Days from date of receipt of the opponent’s brief within which to
respond thereto.

(d)
The Parties expressly agree that the arbitrators shall not award punitive
damages, consequential damages, or attorneys’ fees (except attorneys’ fees
specifically authorized by the Agreement).

(e)
The fees and expenses of any mediator or arbitrator shall be shared equally by
the Parties.

(f)
The Parties may, by written agreement (signed by both Parties), alter any time
deadline or location(s) for meetings.

Time is of the essence for purposes of the provisions of this Exhibit.





Signature Page/ Terminal Services Agreement